Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1, 4 and 7-15 are pending and examined on merits in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 4 and 7-15 discloses attaching various biomolecules by co-electrospinning of shell polymer (first polymer) selected from various polymers and coat polymer (second polymer) selected from various polymer and selecting various solvent for the first and second polymer wherein the first polymeric solution is characterized as solidifying faster than the second polymeric solution and wherein the first solvent of the first polymeric solution evaporates faster than the second solvent of the second polymeric solution and wherein the second solvent of the second polymeric solution is capable of evaporating through the internal surface of the shell. Thus, claim 1 encompasses selection of various polymers from the claimed first and second polymeric solutions and selection of various solvents based on the selection of the first and second polymers and wherein the solvents have the above characteristics.  The various combinations and selections of various solvents as claimed do not have clear descriptive support in the specification and several combinations are contradictory to what is described in the specification. 
As encompassed by the claim, the first solvent is capable of dissolving both the first polymer and the second polymer but the second solvent is capable of dissolving the second polymer but is incapable of dissolving the first polymer. As claimed in the amended claim, poly(ethylene glycol) alone can be selected for shell and poly (ethylene oxide) alone can be selected for coat polymer {note that poly(ethylene glycol) and poly(ethylene oxide) are claimed separately and thus would be considered different polymer}. For the above combination, the specification does not have clear descriptive support and guidance for a first solvent that is capable of dissolving both the first and second polymer and a second solvent wherein the second solvent is capable of dissolving the poly(ethylene oxide) but incapable of dissolving poly(ethylene glycol). Specification does not have clear descriptive support and guidance for poly(ethylene oxide) alone as first polymer for shell and poly(ethylene glycol)  alone for coat polymer. However, throughout the specification, the guidance and examples for coat polymers are limited to PVA or PEO (see Table 2 & 3)  and solvent for second polymer is strictly limited to solution comprises water in ethanol (see Table 2 and 3). Throughout the specification, all the examples and guidance for shell polymers are limited to certain polymer (See Table 2) and the solvent are limited to CHCl3/DMF, CHCl3/DMSO, HFIP, and DMF/THF and there is not a single example or description wherein the shell polymer is PEO and there is no guidance or description in the specification wherein the shell polymer is PEO (with solvent CHCl3/DMF) and coat polymer is poly(ethylene glycol) in H2O. 
Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus and microtube comprising electrospun shell and electrospun coat with certain polymer wherein the polymers are different does not provide a representation for large number of combinations of polymers as claimed in claim 2 that fall the scope of the claimed genus. 
A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance (in this case different structurally and functionally divergent compounds for first polymer and different structurally and functionally divergent compounds for second polymer have substantial variance), the disclosure must describe a sufficient number of species to reflect the variation within that genus (MPEP 2163) and as described above specification does not have a clear guidance and description with a single polymer (out of various claimed structurally divergent polymers) for a microtube with electrospun shell and electrospun coat wherein at least the shell is provided by PEO and the coat is provided by poly(ethylene glycol) by co-electrospinning. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4 and 7-15 are rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Zussman et al (US 2010/0129656 A1) in view of Koops et al (WO 2006/019293).  
In regards to claims 1, 4 and 7-15, Zussman discloses co-electrospun shell-coat microtube (entire specification including claims 1-19). Zussman teaches various shell polymer and coat polymer (paragraph [0010]) and solvents includes specific solvents, shell polymer and coat polymer (paragraph [0017]). Zussman teaches a method comprising co-electrospinning two polymeric solutions through co-axial capillaries produce the microtube, wherein a first polymeric solution of the two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of the two polymeric solutions is for forming a coat over an internal surface of the shell, the first polymeric solution is selected solidifying faster than the second polymeric solution and a solvent of the second polymeric solution is selected incapable of dissolving the first polymeric solution (paragraph [0047]). Zussman teaches that the second polymeric solution is selected capable of wetting the internal surface of the shell (paragraph [0014]). Various shell polymers, coat polymers, co-polymers, PEG polymers and microfluidic device are disclosed throughout the reference of Zussman (see paragraphs 10, 17, 61; Table 3; and claims 1-19). Zussman teaches polymer blends (paragraph [0057] and [0062]) and also teaches proteins (biopolymer) (paragraph [0059]).
Zussman discloses co-electrospun shell-coat microtube having all the limitations (entire specification including claims 1-19) except attachment of cell or membrane coated particle of interest to the microtube.
Koops discloses hollow microfiber for selective adsorption, conversion, isolation or purification of compounds from a mixture of compounds (page 1, lines 1-7). Koops teaches microfiber (i.e. hollow fibres) attached with functionalized or active particles for specific interactions suitable for various applications (page 5, lines 18-32) and the “functionalized or active particles” can comprsise biological cells or organisms (page 6, lines 1-7). 
Therefore, given the fact that attachment of biological cells to microfiber (microtube) is known in the art, which provides microtubes useful for various applications, it would be obvious to one of ordinary skill in the art at the time the invention was made to consider attaching cells to microtube of the Zussman during co-spinning with the expectation of providing the microtube suitable for various biochemical applications with a reasonable expectation of success. One of ordinary skill in the art would be motivated to attach cells because Dror teaches that microtubes can be utilized for various applications by attaching cells to the microtubes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 4 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,464,368. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US patent ‘368. The recitation electrospun clearly indicates that the coat and the shell is provided by electrospinning. The claims of US patent ‘368 teaches that electrospun shell is formed of a first polymeric solution comprising a first solvent and said electrospun coat is formed of a second polymeric solution comprising a second solvent, wherein said second solvent of said second polymeric solution is incapable of dissolving the polymer of said first polymeric solution, wherein said first polymeric solution solidifies faster than said second polymeric solution, wherein said second polymeric solution is capable of wetting said internal surface of said shell during or following solidification of said first polymeric solution. Claims 2-16 of US patent discloses limitations which makes obvious of the limitations of claims 2-14 of instant application and therefore, the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-18 or US patent ‘368. 
Claim 1, 4 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,469,919. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US patent ‘919. The recitation electrospun clearly indicates that the coat and the shell is provided by electrospinning. The claims of US patent ‘91 teaches that electrospun shell is formed of a first polymeric solution comprising a first solvent and said electrospun coat is formed of a second polymeric solution comprising a second solvent, wherein said second solvent of said second polymeric solution is incapable of dissolving the polymer of said first polymeric solution, wherein said first polymeric solution solidifies faster than said second polymeric solution. Claims 2-18 of US patent discloses limitations which makes obvious of the limitations of claims 2-14 of instant application and therefore, the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-18 or US patent ‘368. 
Claim 1, 4 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10023474. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US patent ‘474. Claim 1 of US patent discloses producing the microtube by electrospinning. The claims of US patent ‘474 discloses producing electrospun microtube by a method which comprises co-electrospinning two polymeric solutions through coaxial capillaries, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of said two polymeric solutions is for forming a coat over an internal surface of said shell, said first polymeric solution is selected solidifying faster than said second polymeric solution and a solvent of said second polymeric solution is selected incapable of dissolving said first polymeric solution.. Claims 2-14 of US patent discloses various polymers for the first polymer solution and the second polymer solution which wither reads on or makes obvious of the limitations of claims 2-14 of instant application and therefore, the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-14 or US patent ‘474. 
Claim 1, 4 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Application 15/446,228 (2017/0175296). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US Application ‘228. Claim 1 of US Application discloses producing microtube by electrospinning. The claims of US Application ‘228 discloses producing electrospun microtube by a method which comprises co-electrospinning two polymeric solutions through co-axial capillaries to thereby produce the microtube, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of said two polymeric solutions is for forming a coat over an internal surface of said shell, said first polymeric solution is selected solidifying faster than said second polymeric solution and a solvent of said second polymeric solution is selected incapable of dissolving said first polymeric solution. Claims 2-17 of US Application discloses various polymers for the first polymer solution and the second polymer solution which wither reads on or makes obvious of the limitations of claims 2-14 of instant application and therefore, the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-17 or US Application ‘’228. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 4 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application 16/388,617 (2020/0087649). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a microtube comprising an electrospun shell, an electrospun coat polymer over an internal surface of the shell and a particle of interest is attached to the microtube is disclosed in claim 1 of US Application ‘617. Claim 1 of US Application discloses a method of attaching a cell or a membrane-coated particle-of-interest to a microtube, the method comprising: co-electrospinning two polymeric solutions through co-axial capillaries, wherein a first polymeric solution of said two polymeric solutions is for forming a shell of the microtube and a second polymeric solution of said two polymeric solutions is for forming a coat over an internal surface of said shell, said first polymeric solution is selected solidifying faster than said second polymeric solution and a solvent of said second polymeric solution is incapable of dissolving said first polymeric solution and wherein said second polymeric solution comprises the cell or said membrane-coated particle-of-interest, thereby attaching the cell or said membrane-coated particle-of-interest to the microtube. Claims 2-14 of US Application discloses various polymers for the first polymer solution and the second polymer solution which wither reads on or makes obvious of the limitations of claims 2-14 of instant application and therefore, the subject matter of the microtube of the dependent claims having the different components are either fully disclosed or would be obvious from claims 1-14 or US Application ‘’617. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant's arguments and amendments filed 06/16/2022 have been fully considered but are not persuasive to overcome the rejections under 35 USC 112 first paragraph, 35 USC 103 (a) and obviousness type double patenting. 
In regards to double patenting rejections, Applicant stated that Applicant may file a terminal disclaimer once the patentable subject matter be allowed. The rejections on the grounds of non-statutory double patenting have been maintained as a promise to file terminal disclaimed in future is not a substitute of actual filing a terminal disclaimer.
In regards to 35 USC 112 first paragraph rejection, Applicant’s amendments necessitated modifying the rejection as described in this office action.  Applicant cited paragraphs [0092-94], [0071], [0073] and Table 2 and argued that the specification discusses the differences in solidification rates and rate of evaporation of the first and second polymeric solution and further provide guidance to one skilled in the art to select the polymers and solvents of the claimed method.
The above arguments have fully been considered but are not found persuasive because contrary to Applicant’s assertion and as described in the rejection, the coat polymeric solution in Table 2 is very limited to only few polymer as for example, PVA or PEO in water and ethanol and the shell polymer (i.e. first polymeric solution) is very limited to a few polymers, as for example, PCL, PLGA, PGA and the in CHCl3/DMF solvent. However, the first polymer and the second polymer encompass diverse compounds having diverse structures and properties and the solvent encompasses various solvents and the specification does not have clear descriptive support for various solvents with the various diverse polymers for the process as claimed. Disclosing only a few example, wherein all the examples and guidance for shell polymers are limited to certain polymer (See Table 2) and the solvent are limited to CHCl3/DMF, CHCl3/DMSO, HFIP, and DMF/THF, does not provide representative example of selection of various solvents and solvent solutions based on the selection of various combinations of first and second polymers selected from the structurally divergent various first polymer and the second polymer.  As described in the rejection, if the genus has substantial variance (in this case different structurally and functionally divergent compounds for first polymer and different structurally and functionally divergent compounds for second polymer have substantial variance and the solvents have substantial variation), the disclosure must describe a sufficient number of species to reflect the variation within that genus (MPEP 2163).  
In regards to 35 USC 103 (a) rejection, Applicant argued that Zussman et al (US2010/0129656) has the publication date of 27 May 2010. Applicant argued that Even if relying on the publication date of the PCT application, being 10 April 2008, these publication dates are later than the priority date of the instant application being 21 February 2008 and accordingly, Zussman should not be cited under 35 U.S.C. 103(a).
The above arguments have fully been considered but are not found persuasive because the US publication (US 2010/0129656A1) gets priority to PCT application date of Oct. 2, 2007, which is earlier than the priority date of the instant application and thus is a prior art. US publication 2010/0129656A1 is derived from national stage of PCT/IB2007/054001, the international application (PCT) was filed after November 29, 2000, designated US and WIPO published in English and thus the US filing date for prior art purposes under pre-AIA  102(e) is the PCT filing date of Oct. 2, 2007.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641